18-249
     Singh v. Barr
                                                                                   BIA
                                                                             Poczter, IJ
                                                                          A206 443 520
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 19th day of February, two thousand twenty.
 5
 6   PRESENT:
 7            DENNIS JACOBS,
 8            JOSÉ A. CABRANES,
 9            JOSEPH F. BIANCO,
10                 Circuit Judges.
11   _____________________________________
12
13   GULZAR SINGH,
14            Petitioner,
15
16                   v.                                          18-249
17                                                               NAC
18   WILLIAM P. BARR, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                  Amy Nussbaum Gell, Gell & Gell,
24                                    New York, NY.
25
26   FOR RESPONDENT:                  Joseph H. Hunt, Assistant
27                                    Attorney General; Jessica A.
28                                    Dawgert, Senior Litigation
29                                    Counsel; Jacob A. Bashyrov, Trial
30                                    Attorney, Office of Immigration
31                                    Litigation, United States
32                                    Department of Justice, Washington,
33                                    DC.
1          UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review

4    is DENIED.

5          Petitioner Gulzar Singh, a native and citizen of India,

6    seeks review of a December 28, 2017, decision of the BIA

7    affirming a February 16, 2017, decision of an Immigration

8    Judge (“IJ”) denying his application for asylum, withholding

9    of removal, and relief under the Convention Against Torture

10   (“CAT”).     In re Gulzar Singh, No. A206 443 520 (B.I.A. Dec.

11   28, 2017), aff’g No. A206 443 520 (Immig. Ct. N.Y. City Feb.

12   16, 2017).      We assume the parties’ familiarity with the

13   underlying facts and procedural history.

14         Under the circumstances, we have considered both the IJ’s

15   and   the   BIA’s   opinions     “for    the   sake   of   completeness.”

16   Wangchuck v. Dep’t of Homeland Security, 448 F.3d 524, 528

17   (2d Cir. 2006).      The applicable standards of review are well

18   established.    See 8 U.S.C. § 1252(b)(4)(B); Hong Fei Gao v.

19   Sessions, 891 F.3d 67, 76 (2d Cir. 2018).

20         “Considering the totality of the circumstances, and all

21   relevant factors, a trier of fact may base a credibility

22   determination       on   .   .   .   the   consistency      between   the


                                          2
1    applicant’s or witness’s written and oral statements . . . ,

2    the   internal        consistency    of    each   such    statement,     the

3    consistency      of     such   statements    with   other     evidence   of

4    record . . . without regard to whether an inconsistency,

5    inaccuracy, or falsehood goes to the heart of the applicant’s

6    claim,      or    any     other     relevant      factor.”         8 U.S.C.

7    § 1158(b)(1)(B)(iii).          “We defer . . . to an IJ’s credibility

8    determination unless, from the totality of the circumstances,

9    it is plain that no reasonable fact-finder could make such an

10   adverse credibility ruling.”              Xiu Xia Lin v. Mukasey, 534

11 F.3d 162, 167 (2d Cir. 2008); accord Hong Fei Gao, 891 F.3d
12   at    76.        Substantial      evidence     supports      the   agency’s

13   determination that Singh was not credible as to his claim

14   that members of the Akali Dal Badal attacked him twice in

15   India on account of his membership in a rival political party,

16   the Shiromani Akali Dal Amritsar (“SADA”).

17         The agency reasonably relied on inconsistent evidence

18   regarding whether Singh’s parents are also affiliated with

19   the SADA Party, and what medicine Singh was given after one

20   of the alleged attacks.           See 8 U.S.C. § 1158(b)(1)(B)(iii).

21   Singh did not compellingly explain these inconsistencies.

22   See Majidi v. Gonzales, 430 F.3d 77, 80 (2d Cir. 2005) (“A


                                           3
1    petitioner must do more than offer a plausible explanation

2    for his inconsistent statements to secure relief; he must

3    demonstrate that a reasonable fact-finder would be compelled

4    to   credit    his   testimony.”       (internal     quotation   marks

5    omitted)).

6         The agency also reasonably found Singh’s credibility

7    impugned by his submission of affidavits allegedly prepared

8    by two friends that contained strikingly similar language,

9    including grammatically incorrect phrases.            See Mei Chai Ye

10   v. U.S. Dep’t of Justice, 489 F.3d 517, 524 (2d Cir. 2007)

11   (“[T]his court has . . . firmly embraced the commonsensical

12   notion that striking similarities between affidavits are an

13   indication    that   the    statements    are   canned.”    (internal

14   quotation marks omitted)); Singh v. BIA, 438 F.3d 145, 148

15   (2d Cir. 2006) (holding that “nearly identical language” in

16   affidavits    supported     adverse    credibility    determination).

17   Singh did not compellingly explain the similarities.                See

18   Majidi, 430 F.3d at 80.

19        Having    questioned     Singh’s    credibility,     the    agency

20   reasonably relied further on his failure to rehabilitate his

21   testimony     with   reliable    corroborating       evidence.      “An

22   applicant’s failure to corroborate his or her testimony may


                                        4
1    bear on credibility, because the absence of corroboration in

2    general makes an applicant unable to rehabilitate testimony

3    that has already been called into question.”                Biao Yang v.

4    Gonzales, 496 F.3d 268, 273 (2d Cir. 2007).                 As discussed

5    above, certain of Singh’s corroborating affidavits contained

6    questionably identical language and his medical evidence was

7    inconsistent     with     his    testimony.      Further,     the   agency

8    reasonably noted that Singh failed to submit an affidavit

9    from his father who purportedly took him to the hospital after

10   one alleged attack, or an affidavit or testimony from his

11   brother who is also a SADA member and lives with Singh in the

12   United States.

13          Given   the    inconsistency,      identical      affidavits,    and

14   corroboration findings, the adverse credibility determination

15   is supported by substantial evidence.             See Xiu Xia Lin, 534
16 F.3d    at     165–66.          The   agency’s    adverse     credibility

17   determination        is   dispositive     of   asylum,    withholding   of

18   removal, and CAT relief because all three claims are based on

19   the same factual predicate.           See Paul v. Gonzales, 444 F.3d
20   148, 156–57 (2d Cir. 2006).

21          As the Government argues, Singh does not challenge the

22   agency’s denial of a continuance with any specificity and


                                           5
1    thus we need not consider it.             See Yueqing Zhang v. Gonzales,

2    426 F.3d 540, 541 n.1, 545 n.7 (2d Cir. 2005).                 Nevertheless,

3    we note that there is no merit to Singh’s argument that the

4    IJ’s denial of a continuance violated due process when Singh

5    had more than one year to gather and submit evidence and he

6    has    never       described    his   brother’s   intended     testimony    or

7    explained      how    it   would      overcome   the   adverse    credibility

8    determination.         See Burger v. Gonzales, 498 F.3d 131, 134 (2d

9    Cir. 2007) (“To establish a violation of due process, an alien

10   must show that []he was denied a full and fair opportunity to

11   present h[is] claims or that [he was] otherwise deprived . .

12   .     of    fundamental        fairness.”    (internal      quotation   marks

13   omitted)); Garcia-Villeda v. Mukasey, 531 F.3d 141, 149 (2d

14   Cir.       2008)    (“Parties    claiming    denial    of   due   process   in

15   immigration cases must, in order to prevail, allege some

16   cognizable prejudice fairly attributable to the challenged

17   process.” (internal quotation marks omitted)).

18          For the foregoing reasons, the petition for review is

19   DENIED.       All pending motions and applications are DENIED and

20   stays VACATED.

21                                          FOR THE COURT:
22                                          Catherine O’Hagan Wolfe,
23                                          Clerk of Court


                                              6